                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Leroy Thompson
                                                           Civil Action No. 16cv951-MMA(BGS)

                                             Plaintiff,
                                      V.
James Walker, Chief Medical Officer;                         JUDGMENT IN A CIVIL CASE
Kyle Werner Seeley, Doctor; Luzyiminda
Saidro, Doctor
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendants' motion for summary judgment and dismisses this action with prejudice.




Date:          2/6/19                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
